DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Newly submitted claims 33–38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The claims initially presented for examination, filed on 31 May 2019, feature a container with a shelf, as well as a removable holder configured to rest on the shelf. These features are part of the embodiments shown in no more than those depicted in figs. 1A–9C.
New claims 33–38 do not feature any shelf, and instead feature the container having a base with a concavity oriented upwards from the base, as well as a removable holder with a contour extending away from the contour of the container, the contour of the removable container being greater than the contour of the base. This feature is only shown in the embodiments of figs. 22 and 23, as further evidenced by the figure shown on page 7 of Applicant’s recently filed Remarks.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33–38 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19–23, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As noted above, the concavities claimed in claim 33 are only featured in the embodiments shown in figs. 22 and 23, and not in any embodiments with a shelf upon which the removable container rests. Claim 17, and its dependent claims, remain pending, as they clearly recite features of the originally presented embodiments, even though they also recite the above-mentioned concavities. The disclosure does not feature any embodiments with both of these features, and the Office does not ascertain that these features are suggested as combinable in any portion of the original disclosure. As such, the claimed arrangement constitutes new matter, since there is nothing to suggest Applicant possessed the claimed combination of shelf and concavities. The Office does grant that, for example, fig. 1B appears to show a slight upward curvature on the bases of both the base and the removable container, but these curvatures are minor, such that whether to consider them qualified as forming concavities is in question, and it is not stable to rely on these minor aspects of drawings to show such a feature.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19–23, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “substantially” (lines 3, 7, and 13), which often raises questions of claim indefiniteness because it is a relative term of degree. The Office has reviewed each use of the term in each claim, and found that the term the term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant may either offer an explanation as to why the Office’s conclusion is incorrect, or amend the claim, e.g. by striking the term “substantially” in each instance.
Claim 19 recites “the at least one of the container and the removable holder,” suggesting that claim 17 identified one from among those for something particular. However, nothing in claim 17 seems suggests anything of the sort. The Office recommends that this passage be amended to recite “[[the]] at least one of the container and the removable holder.”
Claim 21 recites, “wherein the pre-packaged food product is suitable for refrigerated storage, freezer storage, and subsequent heating.” The claim language seems to equivocate between the three of “refrigerated storage, freezer storage, and subsequent heating,” but if these three were equivalent, nothing would explain what the heating would be “subsequent” to. The more natural reading suggests that the product is suitable for either refrigerated storage or freezer storage, followed by heating subsequent to either one of said storages. The Office suggests that the claim be amended to reflect this.
Claims 20, 22, 23, and 39 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17, 20–23, and 39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakagome (JP H06-293366 A).
Claim 17: Nakagome discloses a pre-packaged food product (fig. 4) comprising:
a food comprising a first food component and a second food component (para. 6, “a separate food can be stored in the main container and the inner tray”), the first food component and the second food component being at least substantially separate during cooking (ibid.);
a container (1) including a base and a sidewall (fig. 4) having a continuous shelf (4) formed therein, the continuous shelf projecting radially inwardly into the container (see fig. 4), the continuous shelf spaced away from the base so that the base and a portion of the sidewall below the continuous shelf form a cavity at least substantially holding the first food component for cooking of the first food component (ibid.), the base defining a contour having a concavity oriented upwards from the base (clearly visible in the center of the base of 1), the first food component positioned on the contour (necessary and inherent given gravity); and
a removable holder (5) holding the second food component, the removable holder being removably receivable by the container (abstract, “fitted into the opening of the container body 1”) and having a base (see fig. 4), the base of the removable holder sized and configured to extend onto and rest on the continuous shelf of the container when the removable holder is received in the container (see fig. 4 and para. 10, “an inner tray container . . . configured so that a lower bottom edge 6 thereof can be placed on a step portion 4 of the main container 1”) so that the first food component is at least substantially contained in the cavity between the base of the container and the base of the removable holder (see fig. 4), the base of the removeable holder defining a contour extending away from the contour of the container to form an air gap between the second food component and the contour of the container when the removable holder is received in the container (fig. 4 clearly shows another contour in the center of the base of the removable holder 5).
Claim 20: Nakagome discloses the pre-packaged food product being heatable in an oven selected from the group consisting of: a conventional, convection, and microwave oven (para. 1, “microwave oven”)
Claim 21: Nakagome discloses the pre-packaged food product being suitable for refrigerated storage, freezer storage (Nakagome would plainly be capable of being stored in at least one of these manners), and subsequent heating (para. 1, “microwave oven”).
Claim 22: Nakagome discloses a sheet of barrier material sealed to a rim of the container (para. 11, “a sheet cover 10 is adhesively sealed to . . . the opening edge flanges 2 of the body containers”), the sheet of barrier material enclosing the removable holder within the container (see fig. 4).
Claim 23: Nakagome discloses the removable holder further comprises at least one sidewall element (see 5 in fig. 4).
Claim 39: Nakagome discloses the removable holder not including openings through the base of the removeable holder (ascertainable at least from the comparable embodiment shown in fig. 1).

Claim Rejections — 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagome as applied to claim 17 above, and further in view of Sarnoff et al. (US Pat. 4,941,401).
Nakagome does not discloses at least one of the container and the removable holder being formed from at least one member of a group consisting of: aluminum, CPET, polypropylene, nylon, pressed paperboard, and molded pulp.
However, polypropylene is well known as a material suitable for such food products, as disclosed in Sarnoff (col. 2, lns. 30–36), and it would have been obvious to one of ordinary skill in the art to construct the container and/or removable holder of Nakagome of polypropylene, as suggested by Sarnoff, given the suitability of the material for microwave cooking. MPEP § 2144.07.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/              Primary Examiner, Art Unit 3761